DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.
 
Response to Arguments
Applicant’s remarks with respect to the prior art have been fully considered and are persuasive.  The rejection in view of Alford et al. and Haacke et al. is withdrawn for the reasons indicated by application on pp. 6-7 of the reply.  The combination of elements recited in independent claim 17 is neither taught nor fairly well suggested by the prior art, collectively.

Election/Restrictions
Claim 17 is drawn to an allowable combination of elements, in view of the examiner’s amendment presented below.  The restriction requirement dated 29 October 2021 between claim 17 and claims 3, 8, 16 and 18 is withdrawn and claims 3, 8, 16 and 18 are hereby rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Kathy Wojtalewicz, on 18 July 2022.  The amendment overcomes intended use recitations of system elements for full weight of the configured functions, places claims dependent upon claim 17 in form for rejoinder, and provides proper antecedent basis for each limitation recited.

The application has been amended as follows:
Listing of Claims:
1.	(Cancelled) 
2.	(Cancelled) 
3.	(Rejoined) The DREMR system of claim 16 wherein the spectral saturation pulse suppresses MR signals from fat. 
4.	(Cancelled) 
5.	(Cancelled) 
6.	(Rejoined - Currently Amended) The DREMR system of claim 17 wherein the 
subtracting one image from the other; summing the two images; and fitting the signal at each pixel location across the two images to a parametric model.
7.	(Cancelled) 
8.	(Rejoined) The DREMR system of claim 17 wherein the initial pulse sequence is the pulse sequence for acquiring T2*-weighted MR imaging signals, wherein the initial pulse sequence includes at least one T2* decay portion and wherein the portion of the pulse sequence during which the main magnetic field strength is varied to B1 is at least a portion of the at least one T2* decay portion



9.	(Cancelled) 
10.	(Cancelled) 
11.	(Cancelled) 
12.	(Cancelled) 
13.	(Cancelled) 
14.	(Cancelled) 
15.	(Cancelled)
16.	(Rejoined) The DREMR system of claim 17 wherein the initial pulse sequence is for acquiring saturation imaging signals, wherein the initial pulse sequence includes at least one spectral saturation pulse and wherein the at least one portion of the initial pulse sequence during which the main magnetic field strength is varied to B1 is at least a portion of the at least one spectral saturation pulse.
17.	 (Currently Amended) A delta-relaxation enhanced magnetic resonance (MR) imaging (DREMR) system comprising:
a main magnet configured to generate a main magnetic field with a strength of B0;
radio frequency coils having a transmit aspect and gradient coils configured to generate an initial pulse sequence for acquiring susceptibility weighted imaging (SWI) signals;
field-shifting magnets configured to vary the main magnetic field strength to a strength of B1 during at least one portion of the initial pulse sequence; and 
the radio frequency coils having a receive aspect configured to acquire a first image based on the initial pulse sequence, wherein the initial pulse sequence is the pulse sequence for acquiring SWI signals, wherein the initial pulse sequence includes at least one phase accrual portion and wherein the portion of the initial pulse sequence during which the main magnetic field strength is varied to B1 is at least a portion of the at least one phase accrual portion, wherein
the transmit aspect of the radio frequency coils and the gradient coils further configured to generate a repeat pulse sequence for acquiring SWI signals, the repeat pulse sequence corresponding to the initial pulse sequence,
the field-shifting magnets further configured to vary, for each portion of the initial pulse sequence where the main magnetic field strength is varied to B1, the main magnetic field strength of the corresponding portion of the repeat pulse sequence, to a strength of B2 different from B1, where the variation in strengths between B1 and B2 are not equal and opposite to each other, and
the receive aspect of the radio frequency coils further configured to acquire a second image based on the repeat pulse sequence,
the DREMR system further comprising: 
a configured to operate each of the main magnet, the radiofrequency coils, the gradient coils and the field-shifting magnets, and being further configured to combine the first and the second images to produce a combined image emphasizing susceptibility induced contrast.
18.	 (Rejoined - Currently Amended) The DREMR system of claim 17  wherein the initial pulse sequence is the pulse sequence for acquiring T2*-weighted MR imaging signals, wherein the initial pulse sequence includes at least one T2* decay portion and wherein the portion of the pulse sequence during which the main magnetic field strength is varied to B1 is at least a portion of the at least one T2* decay portion, wherein:
the transmit aspect of the radio frequency coils and the gradient coils further configured to generate a repeat pulse sequence for acquiring T2*-weighted MR imaging signals, the repeat pulse sequence corresponding to the initial pulse sequence; and
each portion of the repeat pulse sequence corresponding to the at least one portion of the initial pulse sequence where the main magnetic field strength is varied to B1, having a main magnetic field strength different from B1

19.	 (Cancelled) 
20.	(Cancelled) 

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Lee et al. ‘326 teaches general MR imaging methods and systems operated to vary the magnitude of field strengths B1 and B2 without providing them in opposite directions, where the difference between the equivalent-direction field strengths is represented by Fig. 6 and described in at least [0034].  Notably, the fields B1 and B2 at their different strengths are applied over different regions of interest (i.e., left breast and right breast), which is employed for a substantially different purpose from the recited combined first and second images from which susceptibility induced contrast is observed for the region over which B1 and B2 as specified in the claims are applied.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793